ATTORNEY GRIEVANCE COMMIS SION                     *        IN THE
             OF MARYLAND                                  *
                                                          *        COURT OF APPEALS
                                                          *
                                                          *        OF MARYLAND
              Petitioner                                  *
                                                          *        Misc. Docket AG
       v.                                                 *
                                                          *        No. 62
       ANUJ SUD                                           *        September Term,2017
                                                          *
                                                          *
                                                          *
       Respondent                                         *
                                     ***********************
                                          ORDER

       The Court of Appeals of Maryland, having considered the Joint Petition for

Disbarment   by Consent filed by Petitioner, the Attorney Grievance Commission of

Maryland, and Respondent, Anuj Sud, it is the 8th
                                                _,day         of    February            201 8;


       ORDERED, that Anuj Sud, be, and he is hereby, disbarred, effective immediately,

from the further practice of law in the State of Maryland for violating Maryland Lawyers'

Rules of Professional Conduct 8.4(b) and (d); and it is further

       ORDERED, that the Clerk of this Court shall strike the name of Anuj Sud from the

register of attomeys and, pursuant to Maryland Rule 19-761, shall certifu the fact to the

Trustees of the Client Protection Fund and the clerks of all judicial tribunals in the State.




                                                    /s/ Clayton Greene Jr.
                                                   Senior Judge